NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                           2022 IL App (3d) 220128-U

                                 Order filed October 11, 2022
      ____________________________________________________________________________

                                                   IN THE

                                        APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      In re Ta.P., Tav.P., and Tr.P.,        )     Appeal from the Circuit Court
                                             )     of the 18th Judicial Circuit,
             Minors                          )     Du Page County, Illinois.
                                             )
      (The People of the State of Illinois,  )
                                             )     Appeal Nos. 3-22-0128, 3-22-0129 &
             Petitioner-Appellee,            )                   3-22-0130
                                             )     Circuit Nos. 21-JA-52, 21-JA-53 &
             v.                              )                   21-JA-54
                                             )
      Bryanna O.,                            )     Honorable
                                             )     Anthony V. Coco,
             Respondent-Appellant).          )     Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Holdridge and Daugherity concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: Mother’s answer to juvenile petition, neither admitting nor denying the allegation
                  of neglect, was properly deemed a stipulation that the State could prove the
                  allegation, and the mother was properly admonished that she was waiving the right
                  to deny the allegation and have a trial.

¶2          The respondent mother, Bryanna O., appeals from an adjudicatory order finding that her

     three minor children were neglected.
¶3                                            I. BACKGROUND

¶4          Juvenile petitions were filed on August 2, 2021, alleging Ta.P. (D.O.B. 12/15/15), Tav.P.

     (D.O.B. 03/07/2018), and Tr.P. (D.O.B. 08/20/2019), were neglected minors as defined by section

     2-3(1)(b) of the Juvenile Court Act of 1987 (705 ILCS 405/2-3(1)(b) (West 2020)), in that the

     minors were subjected to an environment injurious to their welfare. The petitions alleged that on

     or about July 31, 2021, the minors’ younger sibling was “found dead at home,” while under the

     care and supervision of the mother. First amended neglect petitions were filed on September 13,

     2021, identifying the minors’ father.

¶5          The adjudicatory hearing was held on February 8, 2022. The mother admitted to the

     paragraphs of the neglect petition identifying the minors, identifying her as the minors’ mother,

     and stating that the minors were in shelter care. The mother denied the paragraph that stated that

     it was in the best interest of the minors to be made wards of the court. The mother neither admitted

     nor denied the paragraph that alleged that the minors were neglected on the basis that their younger

     sibling was “found dead at home” while under her care and supervision. The trial court asked the

     mother to confirm that she was neither admitting nor denying that allegation. The trial court then

     asked the mother if she understood that by neither admitting nor denying the allegation, she was

     waiving the right to deny the allegation and proceed to a trial where the prosecutor would have to

     prove the allegations by a preponderance of the evidence. The mother responded that she

     understood the rights that she was waiving and that she was acting of her own free will. The trial

     court then asked the State to provide a factual basis for the finding of neglect. The prosecutor stated

     that on or about July 31, 2021, paramedics were called to the mother’s residence for the report of

     an unresponsive minor. The minor was found head down between a bed and a wall. Paramedics

     would testify that the minor was transported to Elmhurst Hospital, where he was pronounced dead.


                                                      -2-
     Case workers from the Department of Children and Family Services (DCFS) would testify that the

     minors were all at the residence when their younger sibling was found unresponsive. The mother’s

     attorney stipulated that would be the State’s evidence if there was a trial. The trial court found that

     the mother’s decision not to admit nor deny the petitions was knowing and voluntary, and there

     was a factual basis for the allegations. The trial court adjudicated the minors neglected. After a

     hearing, the mother was found dispositionally unfit, and guardianship and custody of the minors

     was placed with DCFS. The mother appealed the adjudication of neglect.

¶6                                              II. ANALYSIS

¶7          The mother argues that the trial court erred in deeming her response of “neither admit nor

     deny” as an admission, contending that her response should have been construed as a denial. The

     mother also contends that she was not admonished that she had the right to withdraw her answer,

     so any admission was not voluntarily and intelligently made. The mother acknowledges that she

     failed to preserve these issues for review, and she asks for plain error review. The State contends

     that neither claim has merit. The first step in any plain error analysis is determining whether any

     error occurred at all. In re Chance H., 2019 IL App (1st) 180053, ¶ 48.

¶8          Petitions alleging that a minor is abused, neglected, or dependent are civil in nature and

     must comply with the general rules of civil pleadings. In re J.B., 312 Ill. App. 3d 1140, 1143

     (1999), as modified upon denial of reh’g (Apr. 18, 2000). The State has the burden of proving

     allegations of neglect by a preponderance of the evidence, and our review of a trial court’s ruling

     of neglect will not be reversed unless it is against the manifest weight of the evidence. In re Arthur

     H., 212 Ill. 2d 441, 464 (2004). Prior to the commencement of the adjudicatory hearing, a party

     may offer to admit or stipulate to the allegations of the petition. See In re April C., 326 Ill. App.

     3d 225, 242 (2001).


                                                      -3-
¶9            Admissions under the Juvenile Court Act must be voluntarily and intelligently made. In re

       M.H., 196 Ill. 2d 356, 366 (2001). Contrary to the mother’s contention, the record indicates that

       the mother was made aware of the consequences of neither admitting nor denying the allegation

       that the minors were neglected. The trial court informed the mother that she was waiving the right

       to have a trial on the allegations since she did not deny the allegations, and the mother indicated

       that she understood she was waiving that right. The mother did not claim that she had insufficient

       knowledge to answer the allegation, and she stipulated that the State could prove the factual basis.

       The trial court properly deemed the mother’s answer to the allegation as a stipulation that the State

       would be able to prove the allegation. See 735 ILCS 5/2-610(b) (West 2020) (“Every allegation

       *** not explicitly denied is admitted, unless the party states in his or her pleading that he or she

       has no knowledge thereof sufficient to form a belief ***.”). Thus, we find no error in the trial

       court’s admonishments to the mother and in its acceptance of the mother’s answer to the petition.

¶ 10                                          III. CONCLUSION

¶ 11          For the foregoing reasons, we affirm the judgment of the circuit court of Du Page County.

¶ 12          Affirmed.




                                                       -4-